                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                           :   Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                                :
                                                    District Judge Edmund A. Sargus, Jr.
                                                :   Magistrate Judge Michael R. Merz

This document relates to Plaintiffs Melvin
 Bonnell, James Hanna, and Kareem
 Jackson
                                                :



        ORDER REGARDING EXECUTION DAY PROCEDURES


       This consolidated case is before the Court on Motion of Plaintiffs James Hanna, Melvin

Bonnell, and Kareem Jackson “to clarify order at ECF No. 2280” or for alternative relief (ECF No.

2616). The Motion was filed October 25, 2019, making Defendants’ memorandum in opposition

due November 15, 2019, per S. D. Ohio Civ. R. 7.2. No opposition has been filed which would

be grounds for grant the Motion under S. D. Ohio Civ. R. 7.2(a)(2). However, because their

execution dates have been reprieved by the Governor, the Motion is denied as moot as to Plaintiffs

Hanna and Kareem Jackson.

       The execution of Melvin Bonnell remains set for February 12, 2020, making the motion

timely as to Bonnell. In the absence of any opposition, it is hereby GRANTED. The Court hereby

adopts for Plaintiff Bonnell the execution day procedures previously ordered and implemented for




                                                1
the execution of former Plaintiff Robert Van Hook.



November 18, 2019.

                                                      s/ Michael R. Merz
                                                     United States Magistrate Judge




                                              2
